Citation Nr: 0029244	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
post-operative sigmoid colon perforation residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from June 1956 to June 1960.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
post-operative sigmoid colon perforation residuals.  In 
August 1999, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  The 
veteran has been represented throughout this appeal by the 
American Legion.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran underwent a colonoscopy with polypectomy on 
October 14, 1997 at the Bay Pines, Florida VA Medical Center.  
The veteran sustained a pinpoint defect with mucosa pouching 
in the sigmoid colon during the procedure.  

3.  The veteran underwent surgical repair of a sigmoid colon 
perforation on October 15, 1997 at the Bay Pines, Florida VA 
Medical Center.  

4.  The veteran's post-operative sigmoid colon perforation 
residuals were not the result of his willful misconduct.  

5.  The veteran's post-operative sigmoid colon perforation 
residuals were the result of a lack of proper skill on the 
part of the VA in furnishing medical and/or surgical 
treatment.  




CONCLUSION OF LAW

Post-operative sigmoid colon perforation residuals were 
incurred as the result of VA medical and/or surgical 
treatment.  38 U.S.C.A. §§ 1151, 5107 (West 1991) (West 1991 
& Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) 
direct, in pertinent part, that:

  (a)  Compensation under this chapter 
and dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -
  (1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-- 
  (A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or 
  (B) an event not reasonably 
foreseeable; 
An October 1997 VA hospital summary indicates that the 
veteran underwent a colonoscopy with a polypectomy at the Bay 
Pines, Florida, VA Medical Center (VAMC) on October 14, 1997.  
During the evening following the procedure, the veteran 
complained of abdominal pain and bright red blood from his 
rectum.  The veteran subsequently underwent an exploratory 
procedure at the VAMC on October 15, 1997 which revealed a 
pinpoint defect with mucosa pouching in a one centimeter 
discolored segment of the sigmoid colon.  The perforation was 
surgically repaired.  

In a July 1998 written statement, the veteran advanced that 
his post-operative colon perforation residuals gave him 
trouble.  At the August 1999 hearing on appeal, the veteran 
testified that: he had been told by his treating VA physician 
that a colonoscopy was a simple procedure; he had observed 
that the procedure was performed by an intern rather that his 
treating physician; he was hospitalized during the evening 
following the procedure upon his complaints of stomach pain 
and blood in his feces; he was found to have sustained a 
perforation of the sigmoid colon and he underwent surgical 
repair of the perforation.  The physician who performed the 
procedure and the veteran's treating VA physician came to his 
hospital room together after the surgical procedure and 
apologized for the perforation.  The veteran denied signing a 
consent form for the colonoscopy.  He stated that he had been 
disfigured by the colon perforation repair surgery as he had 
a second belly button as a result.  The veteran related 
further that he experienced sharp pains and nightmares 
following his October 1997 sigmoid colon perforation.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran underwent a colonoscopy and polypectomy on 
October 14, 1997 at the VAMC.  The procedure resulted in a 
sigmoid colon perforation; and necessitated a surgical repair 
of the perforation.  The Board finds that the veteran's 
testimony is consistent with the nature of colon perforations 
associated with colonoscopies.  The veteran's post-operative 
sigmoid colon perforation was not the result of his willful 
misconduct.  In the absence of any evidence to the contrary, 
the Board concludes that the veteran's post-operative sigmoid 
colon perforation residuals were the result of a lack of 
proper skill on the part of the VA in furnishing medical 
and/or surgical treatment.  

In reaching this determination, the Board sought the advice 
of VA personnel.  Since the decision is favorable, the 
veteran is not prejudiced. 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for post-operative sigmoid colon 
perforation residuals is granted.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

